The motion is referred to the court that rendered the decision on the appeal. Present — Close, P. J., Carswell, Adel, Lewis and Aldrich, JJ. Motion for reargument denied, without costs. Motion to amend decision granted and the decision is amended to read as follows: “ Order reversed on the law, with costs to appellant, payable out of the estate of Henry H. Rogers, Jr., and the matter remitted to the Surrogate’s Court of Suffolk County for the entry of an order fixing the tax, in which will be included, as part of said Henry H. Rogers’ gross estate, the value of the life estates for his wife and daughter which he created from the property subject to the power. The findings of fact made in the Surrogate’s Court have been considered and are affirmed. Opinion by Johnston, J.” The opinion and the order are amended accordingly. Present— Close, P. J., Hagarty, Johnston, Lewis and Aldrich, JJ. [See ante, p. 551.]